Name: Council Regulation (EEC) No 2037/81 of 13 July 1981 fixing the amount of aid in respect of silkworms for the 1981/82 rearing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 81 Official Journal of the European Communities No L 200/ 13 COUNCIL REGULATION (EEC) No 2037/81 of 13 July 1981 fixing the amount of aid in respect of silkworms for the 1981/82 rearing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 68 of the 1979 Act of Accession lays down the criteria for fixing the amount of aid for silk ­ worms in Greece ; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing ( J ), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silk ­ worm rearers, taking into account the state of the market in cocoons and raw silk, of foreseeable trends on that market and of import policy ; For the 1981 /82 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed per box of silkworm eggs used,  for Greece, at 64-03 ECU,  for the other Member States, at 85-00 ECU. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (') OJ No L 100, 27 . 4 . 1972, p . 1 . (2 ) OJ No C 75, 3 . 4 . 1981 , p . 28 . (3 ) OJ No C 90, 21 . 4. 1981 , p . 101 . (4) OJ No C 159 , 29 . 6 . 1981 , p . 27 .